Citation Nr: 1131588	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to herbicides.

2. Entitlement to service connection for recurrent hyperparathyroidism, status post excision right superior parathyroid adenoma, claimed as parathyroid problems, due to herbicide exposure or as secondary to diabetes mellitus type II.

3. Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to April 1971.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board parenthetically notes that a May 2007 statement from the Veteran's representative additionally listed entitlement to service connection for low back spinal stenosis as an issue being appealed in this case.  However, the Board notes that the Veteran's February 2007 substantive appeal did not list this issue as one that he was appealing.  The Veteran clearly indicated that he had read the Statement of the Case and was only appealing the issues involving diabetes mellitus type II, hyperparathyroidism, and the left knee.  Moreover, an April 2010 statement from the Veteran's representative only lists the issues presented for review as those involving diabetes, hyperparathyroid disorder, and a left knee disorder.  Accordingly, the Board finds that the issue of entitlement to service connection for a low back disorder is not presently on appeal.  

In May 2010, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for a left knee disorder is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

2. The Veteran's type II diabetes mellitus initially manifested many years after service, the preponderance of the competent evidence indicates that the Veteran was not exposed to certain herbicides such as Agent Orange during active service, and the evidence does not otherwise suggest a link between such disease and service.

3. The Veteran's parahyperthyroid disorder initially manifested many years after service, the preponderance of the competent evidence indicates that the Veteran was not exposed to herbicides during active service, the evidence does not otherwise suggest a link between such disease and service or between such disease and diabetes mellitus.  


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for type II diabetes mellitus, claimed as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2. The criteria for establishing service connection for recurrent hyperparathyroidism, status post excision right superior parathyroid adenoma, claimed as parathyroid problems, due to herbicide exposure or as secondary to diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an April 2006 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2006 letter further advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, private treatment reports, records from the Social Security Administration (SSA), lay statements, and responses from VA Compensation and Pension Service and the U.S. Army and Joint Services Records Research Center (JSRRC).  

In addition, in accordance with the Board's May 2010 remand directives, in October 2010, the Veteran was afforded VA examinations pertaining to the claims on appeal.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disabilities.

The Board acknowledges that in June 2010, the Veteran submitted a VA Form 21-4142 pertaining to private treatment records for three separate medical providers on the same VA Form 21-4142 for skin and back conditions.  In February 2011, the AMC requested that the Veteran re-submit such information on separate VA Forms 21-4142 for each medical provider.  To date, the Veteran has not responded to such request.  In any event, as noted above, the Veteran's back condition is no longer on appeal.  In regards to any outstanding treatment records pertaining to a skin condition, to the extent that they may pertain to the claimed parahyperthyroid disorder on appeal, because the Veteran's claim for service connection for such disorder is based on his claimed exposure to herbicides during service which has not been substantiated, the Board finds that such records, if obtained, would have no bearing in the current appeal.  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by responding to notices, submitting evidence and argument, and presenting for VA examinations.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations further provide, in pertinent part, that if a Veteran was exposed to certain herbicide agents (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  As the Veteran's claims do not involve such disabilities, further consideration of the implementation of the amended regulation is not required.

In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i) (2010)

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for certain diseases including oral, nasal, and pharyngeal cancer.  See 75 Fed. Reg. 81332 (Dec. 27, 2010).

The Veteran contends that he is entitled to service connection for type II diabetes mellitus on a presumptive basis due to herbicide exposure while stationed in Okinawa, Japan.  Specifically, the Veteran asserts that a naval chief (named Willies or Wallis) obtained 55 gallon barrels of liquid used to clear vegetation growth on the Fuel Farm at Naha Air Base in preparation for an upcoming inspection at the base.  The Veteran asserts that he sprayed and supervised the spraying of the liquid while performing his duties as a Section Leader.  Later, when speaking with his Chief's E9 Chief, Frank, about the upcoming inspection, the Veteran was reportedly told by Bill, an Air Force "Bird Colonel," that the liquid sprayed in preparation for the inspection was the same stuff used to clear vegetation in Vietnam.  In regards to his parahyperthyroid disorder, the Veteran contends that he is entitled to service connection either on a presumptive basis due to herbicide exposure because tumors were present upon surgical examination of such condition, and in the alternative, he contends that service connection is warranted for such disorder secondary to his type II diabetes mellitus.  

The Veteran's service personnel records show that he served as a Duty Section Leader and Refueler Driver at the Naha Naval Air Base in Okinawa, Japan from September 11, 1969 to April 5, 1971.  A Report of Enlisted Performance Evaluation during that time states that the Veteran had been a good Section Leader and Driver and he had excellent knowledge of the operations of the fuel farm and related equipment.  

The Board notes that the Veteran has been diagnosed with type II diabetes mellitus, one of the specific diseases listed in 38 C.F.R. § 3.309(e) as being due to herbicide exposure.  Private treatment records indicate that the Veteran has been diagnosed and treated for type II diabetes mellitus since July 2003.  While the Veteran has been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) as being due to herbicide exposure, the evidence fails to establish that the Veteran was exposed to herbicides during active service.

Specifically, the record does not reflect, and the Veteran explicitly denied, that he had service in the Republic of Vietnam during the Vietnam Era.  In April 2006, the National Personnel Records Center (NPRC) indicated that there were no records of exposure to herbicides for the Veteran.  

Pursuant to the Board's May 2010 remand directives, in November 2010 correspondence from the Director of Compensation and Pension Service, it was indicated that the Director determined that no herbicide exposure could be verified for the Veteran while he was stationed in Okinawa, Japan.  The Director indicated that a review of the listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (DoD) does not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at Okinawa, Japan, during any time frame.  Recently acquired DoD monographs do not identify Okinawa, Japan, as being associated with tactical herbicides.  In general, tactical herbicides were developed for Vietnam and used there.  Additionally, the Director said that some limited testing was done at sites in the U.S. and foreign locations under direction of the Plant Science Lab at Ft. Detrick, Maryland, but Okinawa, Japan, was not one of these sites.  Finally, as is the case in the Veteran's claims, it was noted that DoD does not have records of small scale commercial herbicide use for brush or weed clearing activity around military bases and there is no way to verify the chemical content of any such non-tactical use.  As a result, there is no evidence that herbicides were used for plant defoliation at that location.  

Moreover, in December 2010 the U.S. Army and Joint Services Records Research Center (JSRRC) addressed the Veteran's possible herbicide exposure.  The JSRRC indicated that DoD's listing of herbicide spray areas and test sites outside Vietnam were reviewed.  As per the DoD document, Agent Orange and other tactical herbicides were not used, tested, disposed of, or stored in Okinawa Japan, including at the Naha Naval Air Facility as described by the Veteran during the period of September 1969 to April 1971.  In addition, research of U.S. Air Force historical records did not document spraying, testing, storage, or use of Agent Orange in Okinawa, including at the Kadena Air Force Base between September 1969 to April 1971 as described by the Veteran.  Therefore, JSSRC stated that the Veteran's claimed herbicide exposure at both the Kadena Air Force Base and Naha Air Base in Okinawa, Japan between that time frame could not be verified.  

The Board has considered the Veteran's contention that he was exposed to Agent Orange while serving at Naha Naval Base and Kadena Air Force Base in Okinawa, Japan.  The Board has also considered the representative's assertion that DoD concedes that records were not kept pertaining to small scale commercial herbicide use for brush and weed clearing activities around military bases such as is the case here.  Therefore, the representative asserts that the Veteran is competent to testify to first hand experiences and eyewitness accounts during service such as spraying some sort of plant defoliant, and that in absences of evidence contradicting the Veteran's testimony, a finding of herbicide exposure is warranted.  However, the record does not reflect that the Veteran has any expertise with regards to the identification of herbicides, such as Agent Orange.  In any event, the records compiled by the DoD fail to show that Agent Orange was located, stored, or used at Naha Naval Base or Kadena Air Force Base in Okinawa, Japan or other U.S. military bases in Japan during the period from September 1969 to April 1971.  The Board finds the DoD information to be more probative than the Veteran's unsupported lay assertion.

Accordingly, the Board concludes that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during service, and service connection for type II diabetes mellitus on a presumptive basis under provisions relating to herbicide exposure is not warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran does not contend, and the medical evidence of record does not show, that type II diabetes mellitus was present in service or for more than 30 years thereafter.  The service treatment records reflect no entries related to complaints, findings, or treatment for type II diabetes mellitus or related symptomatology.  The April 1971 separation examination for the Veteran's discharge reflects that his bodily systems were assessed as normal.  Moreover, the Veteran does not contend, and the medical evidence does not suggest, that the Veteran's diabetes mellitus is directly related to military service.  Specifically, there is no medical opinion of record suggesting the Veteran's diabetes mellitus is related to military service.  In fact, a private treatment record shows that in July 2003, upon a finding of an abnormal glucose test, the Veteran's private physician noted that due to the Veteran's obesity and history of hypertension, that he was at very high risk for a diagnosis of type II diabetes mellitus.  

In addition, in October 2010, the Veteran was afforded a VA examination pertaining to his type II diabetes mellitus.  His claims file and private medical records were reviewed and it was noted that he was diagnosed with type II diabetes mellitus in 2002-2003 and prescribed Metformin at that time.  His claimed herbicide exposure during service was also noted.  Following a review of the claims folder and a physical examination of the Veteran, the examiner opined that the Veteran's diagnosed type II diabetes mellitus was less likely than not due to or a result of the Veteran's military service or his claimed herbicide exposure.  The examiner's rationale for such opinion stated that there was no treatment or diagnosis of diabetes during service, and to the examiner's knowledge, herbicides use has not been documented in Okinawa, Japan.  Moreover, as previously stated, the first indication of type II diabetes mellitus following service was in 2003, over 31 years after his discharge from active service.  Accordingly, service connection on a direct basis or on a presumptive basis is not warranted.

In summary, the Veteran's type II diabetes mellitus was not shown in service or for many years thereafter, the preponderance of the competent evidence of record indicates that the Veteran was not exposed to herbicides during active service, and there is no competent evidence suggesting a link between service and the condition. Therefore, the preponderance of the evidence is against a finding of service connection for type II diabetes mellitus on any basis.

In regards to the Veteran's diagnosed hyperthyroid disorder, the Veteran's service treatment records are negative for any complaints, findings, or diagnosis of such disorder during service.  The first indication of such disorder occurred in December 1998 when elevated serum calcium levels were noted.  Shortly thereafter, the Veteran underwent a bilateral neck exploration whereby a tumor was removed from the left inferior pole.  An associated pathology report shows that the tissue removed was a large solitary adenoma.  The Veteran was diagnosed with primary hyperthyroidism secondary to a solitary adenoma.  

Subsequently, in July 2003, the Veteran underwent a re-exploration for right parathyroid adenoma neck exploration where a parathyroid adenoma was excised.  The Veteran was diagnosed with recurrent hyperparathyroid with inferior parathyroid adenoma.  

In October 2010, the Veteran was afforded a VA examination pertaining to his diagnosed parahyperthyroid disorder.  Following a review of the claims folder, documentation of the Veteran's past medical history pertaining to his diagnosed parahyperthyroid disorder, and a physical examination of the Veteran, the examiner noted that the Veteran's recent calcium levels were normal and there has been no further recurrence of the disease.  The examiner diagnosed hyperparathyroid disorder, status post surgery, with no residuals, in remission.  The examiner opined that it is less likely that not that such condition was caused by or a result of the Veteran's service or his diagnosed type II diabetes mellitus because the Veteran's service treatment records do not show any documentation of hyperparathyroid disorder or type II diabetes mellitus, and to the examiner's knowledge, there is no evidence of herbicides used in Okinawa, Japan.  

The Board acknowledges the representative's assertion that VA must determine if the tumors found upon surgical treatment of the diagnosed parahyperthyroid disorder are of the kind recognized by VA as being presumptively service-connected due to herbicide exposure.  However, as previously stated, the competent evidence of record does not show that that Veteran was exposed to herbicides during service.  Furthermore, associated pathology reports show that such tumors were diagnosed as adenomas, which by definition, are benign tumors of glandular origin and are not recognized as being presumptively service-connected due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

In light of the evidence outlined above, there is no evidence that the Veteran's hyperparathyroid disorder was diagnosed in service or for many years thereafter.  In addition, the preponderance of the competent evidence of record indicates that the Veteran was not exposed to herbicides during active service, and there is no competent evidence suggesting a link between military service and the condition.  Finally, as the Veteran's diabetes mellitus is not shown to be service-connected, and the only medical opinion of record is against any finding that the diagnosed hyperparathyroid disorder bears any relationship to his diagnosed diabetes mellitus, the preponderance of the evidence is against a finding of service connection for parahyperthyroid disorder on any basis.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for recurrent hyperparathyroidism, status post excision right superior parathyroid adenoma, claimed as parathyroid problems due to herbicide exposure or as secondary to diabetes mellitus type II, is denied.  


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for a left knee disability.  

Specifically, SSA records received since the Board's May 2010 remand reflect that the Veteran received treatment for a dislocated patella and underwent a left knee arthrotomy in 1974 or 1975, four years following discharge, by Dr. James Levan at the Good Samaritan Hospital in Cincinnati, Ohio.  Such records have not been requested or associated with the claims folder.  Such records are pertinent to the claim of entitlement to service connection for a left knee disability, and therefore, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b).  

As this case is already being remanded, ongoing VA and private medical records, if any, should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to provide authorization to obtain treatment records, if available, from Dr. James Levan., at the Good Samaritan Hospital - Cincinnati, Ohio, dating since 1974.  In addition, updated VA treatment records, if any, should also be obtained.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2. Thereafter, the RO should re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


